DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/25/2019 and 12/31/2019 have been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 03/08/2021 in response to Restriction Requirement.
Claims 1-18 and 29 are pending.
Claims 19-28 and 30 have been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: means for receiving a channel state information reference signal (CSI-RS) trigger and an uplink grant; means for identifying, for a slot of a carrier, a pending collision between the CSI-RS corresponding to a CSI-RS trigger and uplink data corresponding to the uplink grant; means for determining a communication configuration for the CSI-RS and the uplink data based at least in part on the pending collision; means for identifying a CSI report trigger; and means for determining a CSI reporting configuration based at least in part on the communication configuration and the CSI report trigger, in claim 29.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 13, 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20160330011, hereinafter ‘LEE’) in view of Frenne et al. (US20150365152, hereinafter ‘FRENNE’).
claim 1, LEE teaches a method for wireless communication at a user equipment (UE) (Fig. 1,Fig. 2 WTRU 102, Para [0037]: Base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b, 102c, 102d), comprising:
receiving a channel state information reference signal (CSI-RS) trigger and an uplink grant (Para [0264]: eNB 160 may provide DL assignments (for DL transmission on DL physical channels, e.g. CSI-RS) to the WTRUs 102 and UL grants to WTRUs 102 (the same WTRUs 102) on the same set of time/frequency resources (e.g., frequency and time REs));
identifying, for a slot of a carrier, a pending collision between a CSI-RS corresponding to the CSI-RS trigger and uplink data corresponding to the uplink grant (Para [0264]: eNB 160 may provide DL assignments (for DL physical channels e.g. CSI-RS) to the WTRUs 102 and UL grants to WTRUs 102 (the same WTRUs 102) on the same set of time/frequency resources (e.g., frequency and time REs). (Para [0296]) the PUSCH 680 transmitted on the REs that may collide with the CSI-RS may use a second power offset (identifying, for a slot of a carrier, a pending collision));
determining a communication configuration for the CSI-RS and the uplink data based at least in part on the pending collision (Para [0204]: If the WTRU 102 transmits the PUSCH 680 and the WTRU 102 receives or needs to receive the CSI-RS, the PUSCH RE 860 that may collide with the CSI-RS may be muted. (Para [0296]) the PUSCH 680 transmitted on the REs that may collide with the CSI-RS may use a second power offset. See also Fig. 22 Block 2210).

In an analogous art, FREENE teaches identifying a CSI report trigger (Fig. 8, step 100, Para [0034]: wireless device operates to determine whether that a downlink scheduling grant (CSI-RS trigger) has been received for the LA SCell for the subframe indicates that a CSI-RS transmission is present in the subframe. (Para [0074-0075]) the RAN node 24 provides a CSI configuration to the wireless device 22-1 for the LA SCell 18-1 of the wireless device 22-1 (step 100). The CSI configuration may configure particular CSI-RS and CSI-IM resources for measurement on the LA SCell 18-1 every T subframes, where T=[5,10,20,40,80]. The wireless device 22-1 performs CSI measurements on the LA SCell 18-1 and generates CSI report(s) for the LA SCell 18-1 while restricting the use of CSI-RS measurements to subframes for which CSI-RS transmissions are detected (i.e., determined to be present) (step 102), implying step 100 CSI configuration is also a CSI report trigger); and
determining a CSI reporting configuration based at least in part on the communication configuration and the CSI report trigger (Fig. 8, step 104, Para [0074-0075]: the RAN node 24 provides a CSI configuration (CSI report trigger) to the wireless device 22-1 for the LA SCell 18-1 of the wireless device 22-1 (step 100). The 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FRENNE to the system of LEE in order to take the advantage of a method providing avoidance of CSI buffer corruption, in turn leading to improved quality of CSI estimates and improvement of the downlink throughput due to increased link adaptation (FRENNE: Para [0116]).

Regarding claim 3, the combination LEE and FRENNE, specifically LEE teaches wherein determining the communication configuration for the CSI-RS and the uplink data further comprises:
determining that a CSI-RS for the slot has been suspended by a base station (Fig. 18 muted PDSCH 1810, Para [0205]: In certain representative embodiments, a zero-power CSI-RS (ZP-CSI-RS) may be applied (CSI-RS muted) or used for the PUSCH transmission. (Para [0229]) PDSCH RE 1810 may collide with the PUSCH 680 and/or the UL DM-RS 690 (see Fig. 6B) located in the PUSCH region and the PDSCH RE 1810 (11th symbol) may be muted to avoid interference); and
transmitting the uplink data in the slot (Para [0205]: In certain representative embodiments, a zero-power CSI-RS (ZP-CSI-RS) may be applied (CSI-RS muted) or used for the PUSCH transmission).

claim 4, LEE does not explicitly disclose refraining from performing measurements corresponding to the suppressed CSI-RS for the slot on the carrier.
In an analogous art, Frenne teaches refraining from performing measurements corresponding to the suppressed CSI-RS for the slot on the carrier (Fig. 9C, step 406, Para [0083]: if a CSI-RS transmission on the LA SCell 18-1 in the subframe is not detected in step 400, the wireless device 22-1 refrains from performing a CSI-RS measurement on the LA SCell 18-1 for the subframe).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FRENNE to the system of LEE in order to take the advantage of a method providing avoidance of CSI buffer corruption, in turn leading to improved quality of CSI estimates and improvement of the downlink throughput due to increased link adaptation (FRENNE: Para [0116]).

Regarding claim 5, LEE does not explicitly disclose suppressing transmission of a CSI report associated with the suppressed CSI-RS.
Frenne teaches suppressing transmission of a CSI report associated with the suppressed CSI-RS (Fig. 9C, Para [0083]: if a CSI-RS transmission on the LA SCell 18-1 in the subframe is not detected in step 400, the wireless device 22-1 refrains from performing a CSI-RS measurement on the LA SCell 18-1 for the subframe. The wireless device 22-1 may then, in some embodiments, send a CSI report based on, e.g., a latest available CSI-RS measurement for the LA SCell 18-1 (step 104), indicating transmitted CSI report is for another CSI measurement, suppressing transmission of a CSI report associated with the suppressed CSI-RS).
FRENNE: Para [0116]).

Regarding claim 6, LEE does not explicitly disclose transmitting a CSI report associated with the CSI report trigger for the carrier based at least in part on measurements of CSI-RS performed prior to the slot.
Frenne teaches transmitting a CSI report associated with the CSI report trigger for the carrier based at least in part on measurements of CSI-RS performed prior to the slot (Fig. 9C, Para [0083]: if a CSI-RS transmission on the LA SCell 18-1 in the subframe is not detected in step 400, the wireless device 22-1 refrains from performing a CSI-RS measurement on the LA SCell 18-1 for the subframe. The wireless device 22-1 may then, in some embodiments, send a CSI report based on, e.g., a latest available CSI-RS measurement for the LA SCell 18-1 (step 104), indicating transmitted CSI report contains prior CSI measurement in previous time slot, suppressing transmission of a CSI report associated with the suppressed CSI-RS of the current slot).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FRENNE to the system of LEE in order to take the advantage of a method providing avoidance of CSI FRENNE: Para [0116]).

Regarding claim 7, LEE teaches determining that the carrier is one of a plurality of configured component carriers (Para [0247]: The PDSCH 620 containing or including MAC control information (e.g., used to maximize energy savings of a WTRU 102) may be prioritized higher than the UL channels. For example, the MAC CE for the Carrier Aggregation (CA) Activation/Deactivation (e.g., and/or Activation/Deactivation CE) may be control information (in Fig. 1, from RAN to WTRU informing the carrier is one of a plurality of configured component carriers,  implicit), which may be prioritized higher than other signals or channels such as UL channels).
LEE does not explicitly disclose identifying a CSI-RS received in the slot on at least on second component carrier of the plurality of configured component carriers, performing measurements on the identified CSI-RS received in the slot on the at least one second component carrier, and transmitting a CSI report for the second component carrier based at least in part on the measurements for the CSI-RS received in the slot on the at least one second component carrier.
Frenne teaches identifying a CSI-RS received in the slot on at least on second component carrier of the plurality of configured component carriers (Fig. 6, Para [0030]: UE is connected to a PCell in the licensed band and one or more SCells in the unlicensed band (LA Sell). (Fig. 9C, step 402, Para [0081]) If a CSI-RS transmission on the LA SCell 18-1 for the subframe is detected, the wireless device 22-
performing measurements on the identified CSI-RS received in the slot on the at least one second component carrier (Fig. 9C, step 402, Para [0081]) If a CSI-RS transmission on the LA SCell 18-1 for the subframe is detected, the wireless device 22-1 performs a CSI-RS measurement on the LA SCell 18-1 (secondary or second component carrier) for the subframe); and
transmitting a CSI report for the second component carrier based at least in part on the measurements for the CSI-RS received in the slot on the at least one second component carrier (Fig. 9C, step 104, Para [0082]: Based on the CSI-RS measurement, the wireless device 22-1 generates a CSI report and sends the CSI report to, e.g., the base station 12-1 controlling the PCell 14-1 of the wireless device 22-1 (step 104)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FRENNE to the system of LEE in order to take the advantage of a method providing avoidance of CSI buffer corruption, in turn leading to improved quality of CSI estimates and improvement of the downlink throughput due to increased link adaptation (FRENNE: Para [0116]).

Regarding claim 9, the combination LEE and FRENNE, specifically LEE teaches determining a backoff period comprising one or more slots (Para [0116]: The CSI-RS, which may be transmitted with a duty cycle, may be used by the WTRU for the CSI measurements. Para [0205]: In certain representative embodiments, a zero-
transmitting the uplink data in the slot (Para [0205]: In certain representative embodiments, a zero-power CSI-RS (ZP-CSI-RS) may be applied (CSI-RS muted) or used for the PUSCH transmission); and
receiving the CSI-RS in a second slot determined by applying the backoff period from the slot (Para [0116]: The CSI-RS, which may be transmitted with a duty cycle, may be used by the WTRU for the CSI measurements).

Regarding claim 13, the combination LEE and FRENNE, specifically LEE teaches determining that the communication configuration for the CSI-RS corresponds to a delay of the CSI-RS by a first backoff period (Para [0116]: The CSI-RS, which may be transmitted with a duty cycle, may be used by the WTRU for the CSI measurements. (Para [0205]) In certain representative embodiments, a zero-power CSI-RS (ZP-CSI-RS) may be applied (CSI-RS muted) or used for the PUSCH transmission. It is obvious the next CSI-RS after the zero-power CSI-RS is according to the periodicity of the duty cycle (corresponds to a delay of the CSI-RS by a first backoff period)); and
performing measurements on the CSI-RS received in a second slot corresponding to the first backoff period from the slot (Para [0116]: The CSI-RS, which may be transmitted with a duty cycle, may be used by the WTRU for the CSI measurements. (Para [0205]) In certain representative embodiments, a zero-power CSI-

Regarding claim 18, LEE teaches determining that the carrier is one of a plurality of configured component carriers (Para [0247]: The PDSCH 620 containing or including MAC control information (e.g., used to maximize energy savings of a WTRU 102) may be prioritized higher than the UL channels. For example, the MAC CE for the Carrier Aggregation (CA) Activation/Deactivation (e.g., and/or Activation/Deactivation CE) may be control information (in Fig. 1, from RAN to WTRU informing the carrier is one of a plurality of configured component carriers,  implicit), which may be prioritized higher than other signals or channels such as UL channels).
LEE does not explicitly disclose performing measurements on a CSI-RS received in the slot on at least a second component carrier of the plurality of component carriers, and transmitting a CSI report comprising the measurements for the CSI-RS received in the slot on the at least the second component carrier.
FRENNE teaches performing measurements on a CSI-RS received in the slot on at least a second component carrier of the plurality of component carriers (Fig. 6, Para [0030]: UE is connected to a PCell in the licensed band and one or more SCells in the unlicensed band (LA Sell). (Fig. 9C, step 402, Para [0081]) If a CSI-RS transmission on the LA SCell 18-1 for the subframe is detected, the wireless device 22-1 performs a CSI-RS measurement on the LA SCell 18-1 (secondary or second component carrier) for the subframe); and
transmitting a CSI report comprising the measurements for the CSI-RS received in the slot on the at least the second component carrier (Fig. 9C, step 104, Para [0082]: Based on the CSI-RS measurement, the wireless device 22-1 generates a CSI report and sends the CSI report to, e.g., the base station 12-1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FRENNE to the system of LEE in order to take the advantage of a method providing avoidance of CSI buffer corruption, in turn leading to improved quality of CSI estimates and improvement of the downlink throughput due to increased link adaptation (FRENNE: Para [0116]).

Regarding claim 29, LEE teaches an apparatus for wireless communication at a user equipment (UE) (Fig. 1,Fig. 2 WTRU 102, Para [0037]: Base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b, 102c, 102d), comprising:
means (Fig. 2 transceiver 120 of WTRU 102, Para [0047]: WTRU 102 may include a processor 118, a transceiver 120) for receiving a channel state information reference signal (CSI-RS) trigger and an uplink grant (Para [0264]: eNB 160 may provide DL assignments (for DL physical channels e.g. CSI-RS) to the WTRUs 102 and UL grants to WTRUs 102 (the same WTRUs 102) on the same set of time/frequency resources (e.g., frequency and time REs));
means (Fig. 2 processor 118 of WTRU 102, Para [0047]: WTRU 102 may include a processor 118, a transceiver 120) for identifying, for a slot of a carrier, a pending collision between the CSI-RS corresponding to a CSI-RS trigger and uplink data corresponding to the uplink grant (Para [0264]: eNB 160 may provide DL assignments (for DL physical channels e.g. CSI-RS) to the WTRUs 102 and UL grants to WTRUs 102 (the same WTRUs 102) on the same set of time/frequency resources (e.g., frequency and time REs). (Para [0296]) the PUSCH 680 transmitted on the REs that may collide with the CSI-RS may use a second power offset (identifying, for a slot of a carrier, a pending collision));
means (Fig. 2 processor 118 of WTRU 102, Para [0047]: WTRU 102 may include a processor 118, a transceiver 120) for determining a communication configuration for the CSI-RS and the uplink data based at least in part on the pending collision (Para [0204]: If the WTRU 102 transmits the PUSCH 680 and the WTRU 102 receives or needs to receive the CSI-RS, the PUSCH RE 860 that may collide with the CSI-RS may be muted. (Para [0296]) the PUSCH 680 transmitted on the REs that may collide with the CSI-RS may use a second power offset. See also Fig. 22 Block 2210).
LEE does not explicitly disclose means for identifying a CSI report trigger and means for determining a CSI reporting configuration based at least in part on the communication configuration and the CSI report trigger (although LEE discloses (Para [0116]) the CSI-RS, which may be transmitted with a duty cycle, may be used by the WTRU for the CSI measurements (indicating CSI-RS trigger and a corresponding CSI report trigger); and (Para [0378]) the WTRU 102 may modify its CSI reports based on the determined or calculated SIL (self-interference level)).
In an analogous art, FRENNE teaches means (Fig. 8 WD 22-1, Fig. 20 wireless device 22 (or UE), Processing Module 48) for identifying a CSI report trigger (Fig. 8, ; and
means (Fig. 8 WD 22-1, Fig. 20 wireless device 22 (or UE), Processing Module 48) for determining a CSI reporting configuration based at least in part on the communication configuration and the CSI report trigger (Fig. 8, step 104, Para [0074-0075]: the RAN node 24 provides a CSI configuration (CSI report trigger) to the wireless device 22-1 for the LA SCell 18-1 of the wireless device 22-1 (step 100). The wireless device 22-1 performs CSI measurements on the LA SCell 18-1 and generates CSI report(s) for the LA SCell 18-1 while restricting the use of CSI-RS measurements to subframes for which CSI-RS transmissions are detected (i.e., determined to be present, based at least in part on the communication configuration) (step 102)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FRENNE to the system of LEE in order to take the advantage of a method providing avoidance of CSI FRENNE: Para [0116]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20160330011, hereinafter ‘LEE’) in view of Frenne et al. (US20150365152, hereinafter ‘FRENNE’) and with further in view of Kim et al. (US20160366684, hereinafter ‘KIM’).
Regarding claim 2, the combination LEE and FRENNE, specifically LEE teaches wherein determining the communication configuration for the CSI-RS and the uplink data further comprises:
suppressing communication of the uplink data in the slot (Para [0204]: If the WTRU 102 transmits the PUSCH 680 and the WTRU 102 receives or needs to receive the CSI-RS, the PUSCH RE 860 that may collide with the CSI-RS may be muted (or drop (e.g., not transmit or transmit at zero power) one or more UL channels, see Para [0374]). (Para [0296]) the PUSCH 680 transmitted on the REs that may collide with the CSI-RS may use a second power offset. See also Fig. 22 Block 2210));
receiving the CSI-RS in the slot (Para [0204]: If the WTRU 102 transmits the PUSCH 680 and the WTRU 102 receives or needs to receive the CSI-RS, the PUSCH RE 860 that may collide with the CSI-RS may be muted.).
The combination of LEE and FRENNE do not explicitly disclose receiving a signal indicating that the uplink grant was not communicated and requesting a retransmission of the uplink data.
KIM teaches receiving a signal indicating that the uplink grant was not communicated and requesting a retransmission of the uplink data (Fig. 7, Para [0054]: a BS 110 transmits UL grant to a UE 120 through a PDCCH (S700).  If decoding of the uplink data fails (although KIM showing decoding fail for UL transmission, however it is obvious that result is same when BS does not receive UL data corresponding to UL grant because UE muted or dropped UL transmission), the BS 110 transmits a NACK signal to the UE 120 (704). The UE 120 retransmits the uplink data four subframes after a NACK is received (S706)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of KIM to the system of LEE and FRENNE in order to take the advantage of providing a method for efficiently transmitting uplink control information through a Physical Uplink Shared Channel (PUSCH) using uplink allocation information for the PUSCH, and transmitting the uplink control information through the PUSCH in accordance with the specific PUSCH feedback mode (KIM: Para [0004-0005]).

Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20160330011, hereinafter ‘LEE’) in view of in view of Frenne et al. (US20150365152, hereinafter ‘FRENNE’) and with further in view of Noh et al. (US20180332478, with priority of PCT/KR2017/000706, hereinafter ‘NOH’).
Regarding claim 8, the combination LEE and FRENNE, specifically LEE teaches receiving the CSI-RS in the slot (Para [0204]: If the WTRU 102 transmits the 
The combination LEE and FRENNE do not explicitly disclose determining a backoff period comprising one or more slots, and transmitting the uplink data in a second slot determined by applying the backoff period (although LEE (Fig. 11, Para [0151]) discloses on condition that the PUSCH 680 and the PDCCH region of the DL PRB structure (not shown) overlap, the UL PRB structure 750 may be shortened by muting the PUSCH region 755. Lee showing PUSCH (transmission) starting symbol is symbol 3, backing off by 2 symbols, muting for symbol 1 and 2 when colliding with PDCCH in symbols 1 and 2, indicating similar PUSCH transmission backing off scheme may be adopted when PUSCH muting occurs due collision with CSI-RS disclosed in Para [0204]).
In an analogous art, NOH teaches determining a backoff period comprising one or more slots (Para [0227-0228]: if the DL transmission is interrupted between the DL subframe including the UL grant and the UL time point of the UL transmission indicated by the UL grant and the DL transmission is started again, the user equipment may drop the UL transmission indicated by the UL grant. the user equipment may start the UL transmission according to the LBT procedure for performing the backoff procedure within the limited CWS, one or two SC-FDMA symbol duration); and
transmitting the uplink data in a second slot determined by applying the backoff period (Para [0228]: after the DL transmission ends, the user equipment that starts the UL transmission for the first time among the plurality of user equipments may transmit the partial subframe within the subframe as shown in FIG. 34(a)).
NOH: Para [0002, 0006]).

Regarding claim 11, the combination LEE and FRENNE, specifically LEE teaches wherein determining the communication configuration comprises:
determining a number of downlink symbols and a number of uplink symbols within the slot for receiving the CSI-RS and transmitting the uplink data in the slot (Para [0101]: The representative procedures for reducing interference may include collision avoidance procedures including, for example, subframe and/or transmission modifications in one direction (e.g., the UL (determining a number of uplink symbols transmitting the uplink data in the slot)) to avoid collisions with and/or between certain signal types (e.g., one or more control channels and/or RSs (CSI-RS, see Para [0106])) in the opposite direction (e.g., the DL and/or the UL). (Para [0204]) WTRU 102 transmits the PUSCH 680 and the WTRU 102 receives or needs to receive the CSI-RS, the PUSCH RE 860 (uplink data using the uplink symbols) that may collide with the CSI-RS may be muted (determining a number of downlink symbols and a number of uplink symbols within the slot for receiving the CSI-RS));
performing rate matching of the uplink data based at least in part on the number of uplink symbols (Para [0100]: Procedures for reducing interference may include collision avoidance procedures including blanking, puncturing, and rate 
receiving the CSI-RS using the downlink symbols in the slot and transmitting the uplink data using the uplink symbols in the slot (Para [0100-0101]: Procedures for reducing interference may include collision avoidance procedures including blanking, puncturing, and rate matching around and/or for certain locations (e.g., time and/or frequency locations) in one direction (e.g., UL) which may correspond to the locations (e.g., time and/or frequency locations) of certain channels and/or signals (e.g., high priority signals) in the other direction (e.g., the DL), may include subframe and/or transmission modifications in one direction (e.g., the UL) to avoid collisions with and/or between certain signal types (e.g., one or more control channels and/or RSs) in the opposite direction (e.g., the DL) (Para [0103])  high priority signals may include DL-RS, (Para [0116]) DL-RS may include CSI-RS, received and/or used by a WTRU. (Para [0204]) WTRU 102 transmits the PUSCH 680 and the WTRU 102 receives or needs to receive the CSI-RS, the PUSCH RE 860 (uplink data using the uplink symbols) that may collide with the CSI-RS may be muted (receiving the CSI-RS using the downlink symbols)).
The combination LEE and FRENNE do not explicitly disclose determining an amount of CSI-RS resources (although LEE discloses (Para [0204]) WTRU 102 transmits the PUSCH 680 and the WTRU 102 receives or needs to receive the CSI-RS, the PUSCH RE 860 that may collide with the CSI-RS may be muted; and (Fig. 23, step 
NOH teaches determining an amount of CSI-RS resources (Fig. 11, Para [0095] The position of the non-zero-power CSI-RS (amount of CSI-RS resources) is variously configured according to the number of CSI-RS ports and the higher layer configuration information. i.e., UE determines amount of CSI-RS via higher layer configuration information).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NOH to the system of LEE and FRENNE in order to take the advantage of a method for efficiently sharing a channel, and sensing and detecting a channel in a specific frequency band to cope with data usage increase (NOH: Para [0002, 0006]).

Regarding claim 12, the combination LEE and FRENNE, specifically LEE teaches identifying a downlink control channel received via a first portion of the slot (Para [0116]: [0116] The DL RSs may include a DL CRS, a CSI-RS, a DM-RS. (Para [0144]) The associated DCI (e.g., for granting UL resources) may indicate to use RE muting. The DCI may include one or more bits to indicate the use of PUSCH RE muting for the one or more prioritized DL symbols, channels and/or RSs. (Fig. 7, Para [0207]) the PDCCH 610 (via first portion of the slot) in the CSS, which may carry DCI).
The combination LEE and FRENNE do not explicitly disclose receiving the CSI-RS, the CSI-RS being multiplexed into the first portion of the slot using one of frequency 
NOH teaches receiving the CSI-RS, the CSI-RS being multiplexed into the first portion of the slot using one of frequency division multiplexing (FDM), code division multiplexing (CDM), or time-division multiplexing (TDM) (Fig. 4, Para [0071]: Referring to FIG. 4, the subframe may be constituted by 14 OFDM symbols, multiplexed by frequency division multiplexing (FDM) in the data region. (Fig. 11 showing CSI-RS port for CSI-RS transmission in first slot of fist set of 0-6 OFDM symbols, Para [0095]) The position of the non-zero-power CSI-RS is variously configured according to the number of CSI-RS ports).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NOH to the system of LEE and FRENNE in order to take the advantage of a method for efficiently sharing a channel, and sensing and detecting a channel in a specific frequency band to cope with data usage increase (NOH: Para [0002, 0006]).

Allowable Subject Matter
Claims 10 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and in intervening claims.

Regarding claim 10, LEE, FRENNE, KIM and NOH either alone or in combination fails to teach wherein: determining the backoff period further comprises:
receiving a set of backoff periods via a first downlink control signal; the method further comprising:
receiving a second downlink control signal that corresponds to the CSI-RS, the uplink data, or neither the uplink grant nor the CSI-RS; and
selecting one of the set of backoff periods based at least in part on the received second downlink control signal.

Regarding claim 14, LEE, FRENNE, KIM and NOH either alone or in combination fails to teach determining that a reporting delay from the CSI-RS trigger does not exceed the second slot by at least a threshold number of slots;
determining a second backoff period comprising the first backoff period or a reporting delay; and
transmitting a CSI report in a third slot corresponding to the second backoff period from the slot in which a CSI report was triggered.

Claims 15-17 are dependent on claim 14, and therefore interpreted same as claim 14.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Takahashi et al. (US20180192415), describing terminal device, base station device, communication method, and integrated circuit
Takahashi et al. (US20180192414), describing terminal device, base station device, communication method, and integrated circuit
Ojala et al. (US20110019637), describing reporting channel state information
Kim et al. (US20190215119), describing channel state information transmitting method and user equipment, and channel state information receiving method and base station
Kwak et al. (US20190116594), describing resource allocation method in wireless communication system, data reception method on basis of same and device for same
Mukherjee et al. (US20180279144), describing methods, user equipment and network node for performing channel state measurements
Sayana et al. (US20130301448), describing CSI definitions and feedback modes for coordinated multi-point transmission
Gao et al. (US20200322113), describing methods and user equipment for handling communication
Shin et al. (US20200067583), describing method and device for reporting channel state information in wireless communication system
Kim et al. (US9801192), describing method for interference cancellation in wireless communication system and apparatus therefor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413